Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Objections
Claims 50-54 are objected to because of the following informalities:  Claims 50-54 depends on a canceled claim, claim 36.  For the purpose of compact prosecution, claims 50-54 are depends on claim 37. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50-54 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 50-54 depends on claim 36, which was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-45 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US 2011/0070357 A1) in view of Hofer (US2003/0186914A1).
Regarding claim 37, Mitchell teaches a method of loading a therapeutic substance in nano-size with a solvent within a luminal space of a hollow wire, which reads on claim limitations of: a method of depositing a coating of nanometer dimensions onto interior walls with a fluid channel (abstract, [0018], [0063]), the recitation “a coating of nanometer dimensions” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), comprising: a) filling the luminal space of the stent with solution (reads on interior walls of the fluidic channel directly by pumping the solution through the luminal space of the stent for example (abstract, [0078], [0079]), b) extracting the solvent from the within the lumenal space (reads on removing the solution form the fluidic channel) (abstract, [0055]), and evaporating the solvent from the hollow tubular stent to form a coating adhered to the lumenal space (the interior walls of the fluidic channel) ([0102]).  Mitchell doesn’t explicitly teach wherein the solution comprising an organophosphorus acid and form a self-assembled monolayer of the organophosphorus acid. However, an analogous art, Hofer et al. disclose a method for precipitating monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents (abstract, [0006], [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a coating of monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to the method of coating in Mitchell et al., because Hofer et al. disclose the use of the method of a coating of monolayers of organophosphoric acids to substrate surface to produce strongly hydrophobic surfaces which can be passivated ([0083], [0185]).
Regarding claim 38, Mitchell teaches filling a stent utilizing high-pressure gas, centrifugal force, or pump ([0019], [0030], [0071], [0078]).
Regarding claim 39, Mitchell teaches filling a stent utilizing centrifugal force comprising array ([0071]).
Regarding claim 40, Mitchell teaches wherein the hollow stents is made from a metallic material ([0051]).
Regarding claim 41, Mitchell teaches wherein the hollow stents is made from a metallic material such as titanium ([0051]).
Regarding claims 42-44, Mitchell teaches wherein the hollow stents is made from a metallic material such as stainless steel ([0051]).
Regarding claim 45, Mitchell teaches a method as disclosed above.  Mitchell does not explicitly teach wherein the self-assembled monolayer is chemically bonded to the metal.  However, an analogous art, Hofer et al. disclose a method for precipitating monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to produce chemically structured surfaces (chemically bonded) (abstract, [0006], [0016], [0111]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a coating of monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to the method of coating in Mitchell et al., because Hofer et al. disclose the use of the method of a coating of monolayers of organophosphoric acids to substrate surface to produce strongly hydrophobic surfaces which can be passivated ([0083], [0112], [0185]).

Claims 46-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US 2011/0070357 A1) in view of Hofer (US2003/0186914A1) as applied to claims 37-45, and further in view of Hanson (US2008/0131701 A1).
Regarding claim 46, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organophosphorus acid is contacted with the intermediate organometallic layer. However, an analogous art, Hanson disclose applied an organometallic film to a substrate surface then depositing an organophosphorus acid film on the metallic film (Abstract, [0027], [0034], claims 11, and 21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 47, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organometallic layer is a polymeric metal oxide having unreacted alkoxide and/or hydroxyl groups. However, an analogous art, Hanson disclose the organometallic films comprising a polymeric transition metal oxide with alkoxide, hydroxyl groups ([0009]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 48, Mitchell teaches wherein the hollow wire can be formed from a polymeric material ([0051]).
Regarding claim 49, Mitchell teaches a method as disclosed above.  Mitchell does not explicitly teach wherein the self-assembled monolayer is chemically bonded to the metal.  However, an analogous art, Hofer et al. disclose a method for precipitating monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to produce chemically structured surfaces (chemically bonded) (abstract, [0006], [0016], [0111]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a coating of monolayers of organophosphoric acids to substrate surface such as implants, intravascular stents to the method of coating in Mitchell et al., because Hofer et al. disclose the use of the method of a coating of monolayers of organophosphoric acids to substrate surface to produce strongly hydrophobic surfaces which can be passivated ([0083], [0112], [0185]).
Regarding claim 50, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organophosphorus acid is an organophosphonic acid. However, an analogous art, Hanson disclose wherein the organophosphorus acid is an organophosphonic acid ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 51, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the organophosphorus acid is an organophosphonic acid or derivative thereof comprising a compound or a mixture of compounds of the structure: 
    PNG
    media_image1.png
    85
    184
    media_image1.png
    Greyscale
wherein x is 0 to 1, y is 1, z is 1 to 2 and x+y+z = 3; R and R" are each independently a hydrocarbon or substituted hydrocarbon radical having a total of 1 to 30 carbon atoms or an oligiomeric group, R' is H, a metal or lower alkyl. However, an analogous art, Hanson disclose wherein the organophosphorus acid is an organophosphonic acid Example of organophosphonic acids are compounds or mixture of compounds having the formula below as shown in [0029] ([0029], [0032]).

    PNG
    media_image2.png
    347
    441
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid with claimed formula film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 52, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach where R and R" are each independently a fluorine- substituted hydrocarbon radical. However, an analogous art, Hanson disclose where R and R" are each independently a fluorine- substituted hydrocarbon radical ([0031]-[0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 53, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein R and/or R" is a group of the structure as claimed. However, an analogous art, Hanson disclose wherein R and/or R" is a group of the structure as shown in [0036]).  

    PNG
    media_image3.png
    621
    443
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).
Regarding claim 54, Mitchell in view of Hofer teaches a method of treating a substrate surface to product hydrophobic surface with organophosphoric acids for example as disclosed above. Mitchell in view of Hofer do not explicitly teach wherein the self-assembled monolayer of the organophosphorus acid has terminal functional groups that are reactive with functional groups in a subsequently applied coating. However, an analogous art, Hanson disclose substrates have groups on their surface that are reactive with functional groups associated with the organometallic coating, and the self-assembled films have functional groups that bound to a cofunctional group on the substrate surface ([0003], [0021]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an organometallic film to a substrate surface then depositing an organophosphorus acid such as organophosphonic acid film on the metallic film to the method of coating in Mitchell in view of Hofer, because Hanson disclose the use of the method to produce a very hydrophobic coating ([0034], [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717